RADIOSHACK PUERTO RICO 1165(e) PLAN Dated November 1, 2009 TABLE OF CONTENTS ARTICLE I DEFINITIONS 1.1 Account or Accounts 1 1.2 Affiliated Business 1 1.3 Beneficiary 1 1.4 Code 2 1.5 Committee 2 1.6 Company 2 1.7 Company Stock 2 1.8 Compensation 2 1.9 Computation Period 3 1.10 Disabled Participant 3 1.11 Effective Date 3 1.12 Eligible Employee 4 1.13 Employee 4 1.14 Employer 4 1.15 Employer Contribution 4 1.16 Employment Date 4 1.17 ERISA 4 1.18 Highly Compensated Employee 4 1.19 Hour of Service 5 1.20 Inactive Participant 5 1.21 Investment Fund 5 1.22 Leased Employee 5 1.23 Normal Retirement Date 5 1.24 One Year Break in Service 6 1.25 Participant 7 1.26 Plan 7 1.27 Plan Year 7 1.28 Qualified Election 7 1.29 Retired Participant 8 1.30 Spouse 8 1.31 Totally and Permanently Disabled 8 1.32 Trust and Trust Fund 8 1.33 Valuation Date 8 1.34 Year of Service 8 ARTICLE II ADMINISTRATION 2.1 Appointment of Administrative Committee 9 2.2 Term of Office of Committee Members 9 2.3 Powers and Duties 9 2.4 Organization and Operation of the Committee 10 2.5 Records 11 2.6 Immunity from Liability 11 i ARTICLE III ELIGIBILITY 3.1 Conditions of Eligibility 11 3.2 Resumption of Service with the Employer 11 3.3 Change in Employment Status 13 3.4 Employment by Employer; Service with Newly Acquired Entities; Records of Employer 13 3.5 Application for Participation 13 ARTICLE IV CONTRIBUTIONS 4.1 Salary Reductions 14 4.2 Matching Contributions 15 4.3 Payment of Contributions 15 4.4 Transfers From Qualified Plans 15 4.5 Discrimination Test Allocation Limit 16 4.6 Disposition of Excess Deferrals and Contributions 17 4.7 Conclusiveness of Determination of Contributions 19 4.8 Reversion and Diversion 19 ARTICLE V ACCOUNTS AND VALUATION 5.1 Participant’s Accounts 20 5.2 Valuation of Accounts 20 5.3 Accounts and Investments 21 5.4 Valuation of the Trust Fund and Reports 23 5.5 Allocation of Cash Dividends on Company Stock 23 5.6 Diversification of Investments 23 ARTICLE VI VESTING AND DISTRIBUTION OF BENEFITS 6.1 General Provisions 24 6.2 Vested Percentage in Accounts 24 6.3 Retirement 24 6.4 Timing of Valuation of Participant’s Account 24 6.5 Distribution Upon Withdrawal From the Plan During Employment 24 6.6 Withdrawal From The Plan Because of Termination of Employment 26 6.7 Date of Payment 27 6.8 Loans to Participants 27 6.9 Distribution Limitations Applicable to Deferred Salary Contributions 27 6.10 Right to Have Accounts Transferred 28 6.11 Forfeitures 28 6.12 Duty to Provide Forms and Proofs 29 6.13 Duty to Provide Mailing Address 29 6.14 Benefit Payments in the Event of Incapacity 29 6.15 Unclaimed Amounts 29 ii ARTICLE VII AMENDMENT AND TERMINATION 7.1 Amendment 30 7.2 Termination 30 ARTICLE VIII MISCELLANEOUS 8.1 Notices and Forms 31 8.2 Plan Not an Employment Contract 31 8.3 Non Assignability 31 8.4 Qualified Domestic Relations Order 31 8.5 Immunity from Liability 32 8.6 Gender and Number 32 8.7 Construction of Agreement 32 8.8 Claims Procedures 32 ARTICLE IX ADOPTION OF THE PLAN BY AFFILIATED AND ASSOCIATED COMPANIES 9.1 Method of Adoption 32 9.2 Transfer of Funds to Acquired company’s Plans 33 9.3 Receipt of Funds from Acquired Company’s Plans 33 9.4 Merger or Consolidation 33 ARTICLE X CHANGE IN CONTROL 10.1 Termination or Amendment 34 10.2 Change in Control 34 10.3 Article X Amendment 36 10.4 Successors and Assigns 36 10.5 Severability 36 10.6 Contrary Provisions 36 iii RADIOSHACK PUERTO RICO 1165(e) PLAN PREAMBLE Because of legal and administrative reasons, effective November 1, 2009, the Company establishes the Plan in order to provide retirement benefits to its employees who are bona fide residents of Puerto Rico, or who perform labor or services primarily within Puerto Rico, regardless of residence for other purposes.Soon after the effective date of the Plan, all of the accounts of the Company’s Puerto Rico employees under the RadioShack 401(k) Plan will be transferred to this Plan in the name of such employees. The Plan is a profit sharing plan containing a cash or deferred arrangement intended to qualify under Code Sections 1165(a) and (e), and the trust forming part thereof is intended to be exempt from Puerto Rico and U.S. taxation under Code Section 1165(a) and, pursuant to ERISA Section 1022(i)(1), under Section 501(a) of the U.S. Internal Revenue Code of 1986, as amended, respectively.It is also intended that the Plan meet all the requirements of ERISA and be a participant directed plan pursuant to the provisions of ERISA Section 404(c). ARTICLE I DEFINITIONS For purposes of this Plan, unless the context requires otherwise, the following words and phrases shall have the meanings indicated: 1.1 Account or Accounts.“Account” or “Accounts” shall mean the Deferred Salary Account, Company Account, Voluntary Account, Matching Account, Rollover Account, the Qualified Nonelective Contribution Account, the USERRA Matching Account or the USERRA Deferred Salary Account or the combination thereof, as the context requires. 1.2 Affiliated Business.“Affiliated Business” shall mean any entity (other than RadioShack Corporation) which, considered with RadioShack Corporation, constitutes either (i) a member of a controlled group of corporations, as defined in ERISA Section 210(c), of which RadioShack Corporation is a member; and (ii) any other trade or business under common control, as defined in ERISA Section 210(d), of or with Radio Shack. 1.3 Beneficiary.“Beneficiary” shall mean the person or entity described in Sections 1.3(a) through (d). (a) Person or Entity Designated by the Participant.If a Participant is unmarried, or if a Participant is married and there is a Qualified Election with respect to a Participant, then “Beneficiary” shall mean any person or entity designated by the Participant, in the form and manner as the Committee may prescribe. 1 (b) Spouse.If a Participant is married and there is not a Qualified Election with respect to the Participant, then “Beneficiary” shall mean the Participant’s Spouse.Except as provided otherwise in a qualified domestic relations order (as defined in Section 206(d)(3) of ERISA), a Participant shall be treated as unmarried (as provided in Question and Answer 25(b)(2) of Treasury Regulations Section 1.401(a) 20) if, at the time of his death, such Participant has not been married to his Spouse throughout the one year period ending on the earlier of (i) the date of the Participant’s death or (ii) the date on which any distribution is made to the Participant pursuant to Article VI (other than pursuant to Section (c) Contingent Beneficiary.If the Beneficiary described in Section 1.3(a) or (b) does not survive the member, then “Beneficiary” shall mean: (i) Any person or entity designated by the Participant, in the form and manner as the Committee may prescribe; or (ii) In the absence of an effective designation under Paragraph (i), the Participant’s estate. (d) Lack of Designation.If an unmarried Participant or a Participant treated as unmarried under Section 1.3(b), fails to designate a Beneficiary pursuant to Section 1.3(a), then “Beneficiary” shall mean the Participant’s estate. 1.4Code.“Code” shall mean the Puerto Rico Internal Revenue Code of 1994, as amended and any successor act, law, or statute subsequently enacted to supersede said
